Case 8:18-cv-00487-VMC-CPT Document 25-1 Filed 11/07/18 Page 1 of 2 PageID 301




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

   ROBERT TANNENBAUM,                           )
                                                )
           Plaintiff,                           )
                                                )       Case No.: 8:18-cv-00487-EAK-CPT
   v.                                           )
                                                )
   JEFFERIES, LLC,                              )
                                                )
       Defendant.                               )
   _________________________ )

                            DECLARATION OF SCOTTS. BALBER

           Pursuant to 28 U.S.C. § 1746, I, ScottS. Balber, hereby declare as follows:

           1.      I am a partner of Herbert Smith Freehills New York LLC, attorneys for

   defendant Jefferies LLC ("Jefferies") in the above-captioned action. I have been admitted

   pro hac vice in this action.

           2.      I respectfully submit this declaration m support of Jefferies' Motion to

   Dismiss the Complaint.

           3.      Attached hereto as Exhibit A is a true and correct copy of the online FINRA

   BrokerCheck report for Plaintiff Robert Tannenbaum ("Plaintiff'), last accessed April 23,

   2018.

           4.      Attached hereto as Exhibit B is a true and correct copy of Plaintiffs publicly

   available UBS Financial Services Inc. online employee profile page, last accessed April 23,

   2018.




                                                                                               1
Case 8:18-cv-00487-VMC-CPT Document 25-1 Filed 11/07/18 Page 2 of 2 PageID 302




           5.     Attached hereto as Exhibit C is a true and correct copy of the October 2011

   Private Placement Memorandum for the private offering of Series B Convertible Preferred

   Stock by Palmaz Scientific, Inc. ("Palmaz").

          6.      Attached hereto as Exhibit D is a true and correct copy of the Palmaz

   Subscription Agreement executed on January 26, 2012, pursuant to which Plaintiff purchased

   his Palmaz shares, with certain personal information of Plaintiff redacted for privacy.

          7.      Attached hereto as Exhibit E is a true and correct copy of the court's order

   (ECF No. 56), filed on February 15, 2018, resolving defendants' motion to dismiss the

   second amended consolidated complaint in the pending action captioned Kelly v. Jefferies

   Group, Inc., et al. Case No. 1:17-cv-2432 (ALC) (S.D.N.Y.).

          8.      Attached hereto as Exhibit F is a true and correct copy of certain

   correspondence from Plaintiffs counsel to Jefferies, dated June 18, 2016.



   I declare under penalty of perjury that the foregoing is true and correct.

   Executed on: April23, 2018
                New York, New York



                                                         Scott S. Balber




                                                                                             2
